DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the application filed on 08/28/2020.
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. Claims define a computer-readable medium storing executable code. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. In this case, the specification is silent about the interpretation. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject 
A review of the specification [0100] that “non-transitory media which can be used to store desired information. In this regard, the terms "tangible" or "non-transitory" herein as applied to storage, memory or computer-readable media, are to be understood to exclude only propagating transitory signals per se as modifiers and do not relinquish rights to all standard storage, memory or computer-readable media that are not only propagating transitory signals per se” does not cover “machine readable storage medium”.  Therefore, the claims may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory computer-readable medium to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al.  US 2020/0245226 A1 hereinafter Kuang in view of Yu et al. 2018/0324642 A1 hereinafter Yu and further in view of Hu et al. US 2019/0281644 A1 hereinafter Hu.

Regarding claim 1. Kuang discloses A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
[0050]; sidelink communication between first terminal and second terminal; for illustration see fig. 1; and 
facilitating a second communication routing between the first device and the second device via a relay connection, [0050]; communication through Layer 2 for Layer 2 UE-to-network relay, see fig. 1.
Kuang does not explicitly disclose facilitating communication regarding first user equipment and second user equipment, as required by the claim.
Yu discloses facilitating communication regarding first user equipment and second user equipment, [0115]: a base station 105 facilitates the scheduling of resources for D2D communications.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kuang with Yu for a base station to facilitate the scheduling of resources for D2D communications, see [0115].
However, Kuang as modified with Yu does not explicitly disclose wherein the first communication routing and the second communication routing enable dual connectivity between the first device and the second device.
Hu discloses wherein the first communication routing and the second communication routing enable dual connectivity between the first device and the second device, dual-connectivity provided by the cellular and D2D communication network 100 (shown in fig.4); the cellular communication channel can be provided by the cellular Uu interface and the D2D communication channel can be provided by a PC5 interface.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kuang and Yu with Hu to provide flexibility in cooperation with the cellular network assistance for better D2D relay selection and resource allocation; and great flexibility in dual-connectivity per node to provide more reliable control channel design, see [0015].

Regarding claim 2. Kuang discloses, wherein the facilitating the second communication routing comprises implementing a relay functionality to relay wireless communication between the first device and the second device, [0050]; communication through Layer 2 for Layer 2 UE-to-network relay, see fig. 1.

Regarding claim 3. Kuang discloses, wherein the implementing the relay functionality comprises implementing a layer 2 functionality, [0050]; communication through Layer 2 for Layer 2 UE-to-network relay, see fig. 1.

Regarding claim 4. Kuang discloses, wherein the facilitating the first communication routing comprises implementing a direct link between the first device and the second device, [0053], [0054]; fig. 1; a second terminal device may establish a direct link with the first terminal device; see further [0055]; and fig. 2:  direct link between first terminal and second terminal. Note, [0096]; that Direct link establishment may be initiated by the second terminal device or initiated by the first terminal device.

Regarding claim 5. Kuang discloses, wherein the direct link is implemented via a sidelink interface, [0050]; second terminal device may establish a direct link with the first terminal device for, a link between the first terminal device and the second terminal device is referred to as a sidelink;

Regarding claim 6. Kuang does not disclose but Kuang as modified with Hu discloses, wherein the facilitating the first communication routing and the facilitating the second communication routing comprises facilitating establishing the dual connectivity for the first device and the second device, dual-connectivity provided by the cellular and D2D communication network 100 (shown in fig.4); the cellular communication channel can be provided by the cellular Uu interface and the D2D communication channel can be provided by a PC5 interface.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kuang with Hu to provide flexibility in cooperation with the cellular network assistance for better D2D relay selection and resource allocation; and great flexibility in dual-connectivity per node to provide more reliable control channel design, see [0015].

Regarding claim 7. Kuang discloses, wherein the relay connection is implemented via a cellular interface, [0050]; for, UE-to-network relay communication is via a cellular communication.

Regarding claim 8. Kuang discloses, wherein the relay connection is implemented via a sidelink interface, [0050]: UE-to-network relay communication, control signaling of the second terminal device may interact with the network device through a cellular link, and user data of the second terminal device may interact with the network device by using a sidelink.

Regarding claim 9. Kuang does not explicitly discloses but Kuang as modified with Yu discloses, wherein the operations further comprise: aggregating the first communication routing and the second communication routing between the first device and the second device based on a first packet data convergence protocol layer of the first device and a second packet data convergence protocol layer of the second device, [0288]; aggregation of  the first PDCP packet using a first component carrier having a first frequency spectrum band, and the second PDCP packet using a second component carrier having a second frequency spectrum band different from the first frequency spectrum band, the second component carrier being mapped to the second RLC entity, where transmitting the first PDCP packet and the second PDCP packet is based on the transmitting device using carrier aggregation.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kuang with Yu to aggregation to provide more reliable control/ improve link reliability between entities, see [0133].

Regarding claim 11. Kuang discloses A method, comprising: facilitating, by a first communications device comprising a memory and a processor, an establishment of multiple-connectivity for communication links between a second communications device and a third communications device, [0050]; multiple-connectivity: sidelink communication and cellular communication; second terminal device may interact with the network device/base station (third device) through a cellular link, and user data of the second terminal device may interact with the network device by using a sidelink, wherein the facilitating the establishment of the multiple-connectivity for the communication links comprises: 
facilitating establishing a communication link between the second communications device and the third communications device, [0050]; second terminal device may interact with the network device/base station (third device) through a cellular link, and user data of the second terminal device may interact with the network device by using a sidelink; and 
facilitating establishing a first communication relay link between the second communications device and the first communications device, [0050], UE-to-network relay communication, control signaling of the second terminal device may interact with the network device through a cellular link, and a second communication relay link between the first communications device and the third communications device, fig. 1; link between network device and first terminal to forward data to second terminal: [0050]; user data between the second terminal device and the network device may be forwarded to the network device by using the first terminal device.
Kuang does not explicitly disclose facilitating communication regarding first user equipment and second user equipment, as required by the claim.
Yu discloses facilitating communication regarding first user equipment and second user equipment, [0115]: a base station 105 facilitates the scheduling of resources for D2D communications.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kuang with Yu for a base station to facilitate the scheduling of resources for D2D communications, see [0115].
Regarding claim 12. Kuang discloses, wherein the establishing the communication link comprises establishing a direct link between the second communications device and the third communications device, see fig. 5 direct link between VT1 and RSU1.

Regarding claim 13. Kuang discloses, wherein the establishing the direct link comprises establishing the direct link via a sidelink interface, [0053], [0054]; fig. 1; a second terminal device may establish a direct link with the first terminal device; see further [0055]; and fig. 2:  direct link between first terminal and second terminal. Note, [0096]; that Direct link establishment may be initiated by the second terminal device or initiated by the first terminal device.

Regarding claim 14. Kuang discloses, wherein the establishing the first communication relay link and the establishing the second communication relay link comprises establishing the first communication relay link and the second communication relay link via a cellular interface, [0050]; fig. 1; the plurality of communication nodes support a cellular communication

Regarding claim 15. Kuang discloses, wherein the establishing the first communication relay link and the establishing the second communication relay link comprises establishing the first communication relay link and the second communication relay link via a sidelink interface, [0050] and fig. 1; a link between the first terminal device and the second terminal device may be referred to as a sidelink; also, data of the second terminal device may interact with the network device by using a sidelink. 

Regarding claim 16. Kuang discloses, wherein the facilitating the establishment of the multiple- connectivity for the communication links comprises implementing a layer 2 relay functionality, [0050]; communication through Layer 2 for Layer 2 UE-to-network relay, see fig. 1.

Regarding claim 17. Kuang discloses A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: establishing a direct link for first user traffic routed between a first device and a second device via a sidelink interface, [0050]; sidelink communication between first terminal and second terminal; for illustration see fig. 1; and 
establishing a relay link for second user traffic routed between the first device and the second device via a cellular interface or the sidelink interface, [0050]: UE-to-network relay communication, control signaling of the second terminal device may interact with the network device through a cellular link, and user data of the second terminal device may interact with the network device by using a sidelink.
Kuang does not explicitly disclose facilitate performance of operations, as required by the claim.
Yu discloses facilitating communication regarding first user equipment and second user equipment, [0115]: a base station 105 facilitates the scheduling of resources for D2D communications.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kuang with Yu for a base station to facilitate the scheduling of resources for D2D communications, see [0115].

Regarding claim 18. The machine-readable storage medium of claim 17, wherein the establishing the relay link comprises implementing a layer 2 relay functionality, [0050]; communication through Layer 2 for Layer 2 UE-to-network relay, see fig. 1.


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al.  US 2020/0245226 A1 hereinafter Kuang in view of Yu et al. 2018/0324642 A1 hereinafter Yu and further in view of Hu et al. US 2019/0281644 A1 hereinafter and Hu and further in view of Xu et al. US 2019/0223066 A1 hereinafter Xu.

Regarding claim 19. Kuang discloses, wherein the operations further comprise: routing the first user traffic via the direct link, fig. 2; [0055]; first terminal device that establishes a direct link with the second terminal device and second terminal receives user data (message) via direct link.
	Kuang does not disclose

Xu discloses routing the second user traffic via the relay link at a same time as the routing the first user traffic via the direct link, fig. 2A; base station 202 A relays information between UE 204A and UE 204B; [0086] teaches that UE 204A and UE 204B are timing synchronized with each other and may maintain the sidelink (in particular the in-band sidelink) with each other simultaneously with their cellular connection to the source network apparatus 202A as shown in FIG. 2A.
Therefore, it would have been obvious to an ordinary skilled in the art to modify Kuang with Xu to simultaneously maintain a cellular connection and one or more direct device-to-device (D2D) connections for communicating with other UE(s), see Abstract and [0003]

Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/22/2022


/IVAN O LATORRE/Primary Examiner, Art Unit 2414